EXHIBIT 10.46

 

MEDIATED SETTLEMENT AGREEMENT

 

After mediation before George F. McGunnigle, Mediator, Electromed, Inc.
(“Electromed”) and Robert D. Hansen (“Hansen”) agree to settle their disputes on
the following terms:

 

1.Electromed shall dismiss its claims against Hansen and Hansen shall dismiss
his counterclaims against Electromed in the lawsuit entitled Electromed, Inc. v.
Eileen M. Manning and Robert D. Hansen, Court File No. 70-cv-12-24946 (the
“Lawsuit”), with prejudice and without an award of costs or fees to any party.

2.Electromed shall pay Hansen $150,000 by September 16, 2013, via check jointly
payable to Leonard Crowley and Robert Hansen.

3.The parties acknowledge and reaffirm the continuing validity, and their
continuing rights and obligations under, the Separation Agreement and Release of
Claims dated May 14, 2012 (“Separation Agreement”), which is attached hereto as
Exhibit A. The parties hereby replace Paragraphs 9.B. and 10 of the Separation
Agreement with the following:

Paragraph 9.B.:

Hansen promises and agrees not to make or induce any other person to make
derogatory or disparaging statements of any kind, oral or written, regarding the
Released Parties (as defined in Section 3.E.) to any person or organization
whatsoever. Without limiting the foregoing, the phrase “any person or
organization whatseover” shall have the broadest possible meaning, and shall
include, but not be limited to, all persons and organizations, including
Hansen’s friends and family and each of the Released Parties. The terms
“derogatory or disparaging statements” shall mean any statements that are
critical or distract from the reputation of another’s character, property,
product, or business. Additionally, for the period of the Standstill Provision
set forth in Paragraph 10, if any shareholder (including any of the Released
Parties) contacts Hansen regarding Electromed, he will limit his response to the
following statement: “I am not able to discuss the Company. If you have
questions, you should contact the CEO or one of the board members.”

Paragraph 10:

Hansen agrees that for a period of three (3) years from September 6, 2013, he
will not, whether alone or in conjunction with others (including by providing
financing or forming, joining, or in any way participating in any “group”
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934)), directly or indirectly: (a) propose any alternate board nominees or make
any other proposal at any annual or special meeting of the Electromed
shareholders; (b) participate in any proxy solicitations or proxy contests, or
seek to advise or influence any person with respect to the voting of any
securities of Electromed; (c) vote, via proxy or otherwise, any shares of
Electromed capital stock except for his own shares or for shares held for him by
a broker (such as RBC); (d) initiate any discussions about Electromed's
management with any shareholders of Electromed; (e) call or seek to call any
special meeting of the Electromed shareholders; or (f) make any tender or
exchange offer for Electromed securities, engage in, or participate in any way
in, any transaction regarding control of Electromed that has not been approved
by the Board, or otherwise seek control of or influence over the management,
board of directors, business or policies of the Company.

1

 

 

4.Hansen agrees that for a period of eighteen (18) months, he shall not vote,
via proxy or otherwise, any shares of Electromed capital stock, or provide
voting instructions for shares of Electromed capital stock held for Hansen by a
broker. Nothing herein shall be construed as preventing any pledgee of Hansen’s
shares of Electromed capital stock (including, but not limited to, Round Bank)
from exercising any rights regarding shares of Electromed capital stock pledged
by Hansen, provided, however that, for a period of eighteen (18) months, Hansen
shall not directly or indirectly influence the voting, via proxy or otherwise,
of any shares of Electromed capital stock pledged by Hansen to a pledgee.

5.The parties release each other and their respective officers, stockholders,
directors, employees, independent contractors, insurers, attorneys and agents,
and their respective successors, heirs and assigns from any and all claims made,
or that could have been made, in the Lawsuit.

6.This Mediated Settlement Agreement, and the terms herein, shall not be deemed
to be an admission of liability for any claims asserted in the Lawsuit. All such
liability is expressly denied by the parties.

7.Pursuant to the Minnesota Civil Mediation Act, the parties are advised that:
(a) the mediator has no duty to protect the parties' interests or provide them
with information about their legal rights; (b) signing a mediated settlement
agreement may adversely affect the parties' legal rights; and (c) the parties
should consult an attorney before signing a mediated settlement agreement if
they are uncertain of their rights.

8.The Agreement to Mediate is incorporated herein.

9.Except as otherwise set forth herein regarding the parties’ continuing rights
and obligations under Separation Agreement (as amended herein), this Mediated
Settlement Agreement contains the entire agreement between the parties.

2

 

10.The Mediated Settlement Agreement is a final, binding, and enforceable
agreement. The parties do not intend to execute additional documents to
effectuate or implement this Mediated Settlement Agreement.

11.Any and all disputes arising out of or related to this Mediated Settlement
Agreement, including the making of this Mediated Settlement Agreement, or the
negotiations, drafting, or execution of any additional documents to effectuate
or implement this Mediated Settlement Agreement, shall be submitted to binding
arbitration before the Mediator, who shall serve as the Arbitrator. The
arbitration shall be conducted on an expedited basis according to the rules and
procedures established by the Arbitrator. Judgment upon the award may be entered
in any court of competent jurisdiction.

 

 

Dated: September 6, 2013

 

 

Mediator:    /s/ George F. McGunnigle   George F. McGunnigle

 

All participants, attorneys and non-attorneys, must sign:

 

 

 

/s/ Robert D. Hansen   /s/ Leonard V. Crowley       /s/ William V. Eckles   /s/
Joseph J. Cassioppi       /s/ David R. Marshall    

 

 

 

 

3

 

 

 

 

 

 

 

EXHIBIT A

 

 

 

 

 

 

 

 

 

 

SEPARATION AGREEMENT AND RELEASE OF CLAIMS

 

This Separation Agreement and Release of Claims (“Separation Agreement”) is
entered into by and between Electromed, Inc., a Minnesota corporation
(“Electromed”) and Robert D. Hansen (“Hansen”).

RECITALS

 

A.                  Hansen has announced his retirement from his employment and
arty and all positions with Electromed, including but not limited to Chief
Executive Officer (“CEO”), Chairman of the Board, and Director of the Board
effective May 11, 2012 (the “Separation Date”).

 

B.                  Hansen desires to receive, and Electromed desires to provide
in exchange for a release of claims and other promises, separation pay to assist
Hansen with his transition into retirement.

 

C.                  Electromed and Hansen desire to set forth fully their
understanding and agreement with respect to the terms of Hansen’s separation
from Electromed.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises made by
and between the parties, the receipt and adequacy of which is acknowledged,
Electromed and Hansen hereby agree as follows:

 

1.Separation.

 

A.                  The parties agree that Hansen has retired as CEO, Chairman
and Director of Electromed effective as of the Separation Date.

B.                  Hansen acknowledges and agrees that upon receipt of his
final paycheck, which will include payment for services through May 11, 2012,
less the $5,000.00 for the Dodge Durango as set forth in Paragraph 2.D below,
and that, except as otherwise provided for in this Agreement, he has received
all compensation and benefits owed to him through May 11, 2012, by virtue of his
employment with Electromed or separation thereof, including but not limited to
wages for services rendered through May 11, 2012.

C.                  The COBRA period for continuation of Hansen’s insurance
coverage under Electromed’s group plans will begin on the first day of the month
immediately following the Separation Date. Information recording Hansen’s right
to elect COBRA coverage will be sent to him via separate letter.

D.                  Hansen is not eligible for any other payments or benefits by
virtue of his employment with Electromed or separation thereof except for those
expressly described in this Separation Agreement. Hansen will receive the
Separation Pay described in Section 2 of this Separation Agreement if, and only
if, (i) Hansen signs the Separation Agreement, (ii) Hansen does not violate any
of the terms and conditions set forth in this Separation Agreement, and (iii)
Hansen signs (and does not rescind in whole or in part) this Separation
Agreement.

-1-

 

2.                   Separation Pay. Specifically in consideration of Hansen’s
signing this Separation Agreement and subject to the limitations, obligations,
and other provisions contained in this Separation Agreement, Electromed agrees
as follows:

 

A.                  To pay Hansen Separation Pay in the amount of one year’s
base salary totaling $209,000.00 less applicable deductions and withholding.
Provided that Hansen meets all of the conditions set forth in this Separation
Agreement for receiving Separation Pay, payment under this Section 2.A. will be
paid in a lump sum on the first day of the seventh month following Hansen’s
“separation from service,” as defined in Code Section 409A.

B.                  To pay Hansen any earned and unpaid bonus, if any, on a pro
rata basis for the period through the Separation Date. The amount of such bonus,
if any, shall be calculated based on Electromed’s annualized gross sales revenue
as date last day of Hansen’s employment and shall be paid in a lump sum
approximately sixty (60) days after the Separation Date.

C.                  To continue to pay for 18 months, until November 30, 2013,
the entire portion of the premiums for COBRA health and dental insurance
coverage under Electromed’s group health and dental insurance plans. Electromed
will discontinue payments under this Section 2.C. before November 30, 2013, if,
and at such time as Hansen ceases to participate, for whatever reason, in
Electromed’s group insurance plans, or Hansen accepts a position with another
company that includes health benefits. By Hansen’s signature below, Hansen
acknowledges and agrees that Electromed may modify or terminate its group
insurance plans at any time and that Hansen will have the same right to
participate in Electromed’s group insurance plans only as is provided on an
equivalent basis to the company’s employees. Notwithstanding the foregoing, the
COBRA period for continuation of Hansen’s insurance coverage under Electromed’s
group plans will begin on June 1, 2012.

D.                  To transfer title of the 2002 Volvo 5-80 sedan and 1995
Mercedes Benz 5-500 currently being used by Hansen. Hansen acknowledges that he
has also been transferred title of the 2000 Dodge Durango Sport in his
possession, although he owes Electromed a balance of $5,000.00 on that vehicle.
Hansen acknowledges and agrees by signing this Separation Agreement, that the
$5,000.00 may be deducted in full from his final paycheck. Hansen acknowledges
that upon transfer of title of the vehicles above and final payment on the Dodge
Durango, Electromed will have no further responsibility or liability for the
maintenance and care of those vehicles, nor for any insurance premiums
associated with those vehicles, coverage for which will be canceled upon
transfer of title.

E.                   To pay, within ten (10) days following expiration of the
applicable rescission periods, Hansen’s reasonable attorneys’ fees incurred in
connection with his separation from employment, in an amount up to, but not to
exceed, $15,000.00. Hansen agrees that he, or his attorneys, will provide to
Electromed’s attorneys a statement for services rendered by his attorneys in
connection with his separation from employment and that payment will be made for
the actual attorneys’ fees incurred not to exceed $15,000.00.

-2-

 

3.                   Release of Claims. Specifically in consideration of the
Separation Pay described in Section 2, to which Hansen would not otherwise be
entitled, by signing this Separation Agreement Hansen, for himself and anyone
who has or obtains legal rights or claims through him, agrees to the following:

 

A.                  Hansen hereby does release and forever discharge the
“Released Parties” (as defined in Section 3.E. below) of and from any and all
manner of claims, demands, actions, causes of action, administrative claims,
liability, damages, claims for punitive or liquidated damages, claims for
attorney’s fees, costs and disbursements, individual or class action claims, or
demands of any kind whatsoever, Hansen has or might have against them or any of
them, whether known or unknown, in law or equity, contract or tort, arising out
of or in connection with his employment with Electromed, or the separation of
that employment, or otherwise, and however originating or existing, from the
beginning of time through the date of his signing this Separation Agreement.

B.                  This release includes, without limiting the generality of
the foregoing, any claims Hansen may have for any of the following:

•wages, compensation, distributions, bonuses, commissions, penalties, deferred
compensation, vacation, sick, and/or PTO pay, separation pay and/or benefits;

•defamation of any kind including, but not limited to, libel, slander; invasion
of privacy; negligence; emotional distress; breach of express, implied or oral
contract; estoppel; fraud; intentional or negligent misrepresentation; breach of
any implied covenants; wrongful prosecution; assault or battery; negligent
hiring, supervision or retention;

•wrongful discharge (based on contract, common law, or statute, including any
federal, state or local statute or ordinance prohibiting discrimination or
retaliation in employment);

•violation of any of the following:

othe United States Constitution,

othe Minnesota Constitution,

othe Minnesota Human Rights Act, Minn. Stat. § 363A.01 et seq.,

oMinn. Stat. Chapters 177 and 181,

oTitle VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq.,

othe Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,

othe Older Workers Benefit Protection Act, 29 U.S.C. § 623 et seq.,

oCivil Rights Act of 1866, 42 U.S.C. § 1981,

oCivil Rights Act of 1991, 42 U.S.C. §1981a,

othe Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,

othe Genetic Information Nondiscrimination Act of 2008,

othe Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et seq.,

othe Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.,

othe National Labor Relations Act, 29 U.S.C. § 151 et seq.,

othe Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101 et
seq.,

othe Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.,

othe Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., or

 

-3-

 

 

oany other federal, state or local statute prohibiting discrimination in
employment or granting rights to Hansen arising out of the employment
relationship with Electromed or separation thereof;

•any claim for retaliation, including any claim for retaliation under Minn.
Stat. Chapter 176; and

•any claim for discrimination or harassment based on sex, race, color, creed,
religion, age, national origin, marital status, sexual orientation, disability,
genetic information, status with regard to public assistance, or any other
legally-protected class.

 

C.                  Hansen hereby waives any and all relief not provided for in
this Separation Agreement. Hansen understands and agrees that, by signing this
Separation Agreement, he waives and releases any claim to employment with
Electromed.

D.                  Hansen is not, by signing this Separation Agreement,
releasing or waiving (i) any vested interest he may have in any 401(k), pension,
or profit sharing plan by virtue of his employment with Electromed, (ii) any
rights or claims that may arise after the Separation Agreement is signed, (iii)
the Separation Pay specifically promised to him in Section 2 of this Separation
Agreement, (iv) the right to institute legal action for the purpose of enforcing
the provisions of this Separation Agreement, (v) the right to file a charge of
discrimination with a governmental agency such as the Equal Employment
Opportunity Commission (although Hansen agrees that he will not be able to
recover any award of money or damages if he files such a charge or has a charge
filed on his behalf) or to testify, assist, or participate in an investigation,
hearing, or proceeding conducted by such an agency, (vi) any rights he has under
the Consolidated Onmibus Budget Reconciliation Act (“COBRA”); (vii) any existing
rights pertaining to outstanding warrant agreements; or (viii) the right to
coverage and indemnification under Minnesota law or under .Electromed’s
directors’ and officers’ insurance coverage for acts or omissions in the course
and scope of his employment with Electromed and his service as an officer and
director of Electromed as set forth in and governed by Minnesota law and
Electromed’s D&O insurance policy.

E.                   The “Released Parties,” as used in this Separation
Agreement, means Electromed, Inc. and any of its subsidiaries, divisions,
affiliated entities, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, attorneys, insurers, representatives
and consultants, and the successors and assigns of each, whether in their
individual or official capacities, and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of Electromed, in their official and individual capacities.

4.                   Notice of Right to Consult Attorney and Twenty-One (21)
Calendar Day Consideration Period. By signing this Separation Agreement, Hansen
acknowledges and agrees that Electromed has informed him by this Separation
Agreement that (a) he has the right to consult with an attorney of his choice
prior to signing this Separation Agreement and Electromed encourages him to do
so, and (b) he is entitled to twenty-one (21) calendar days from his receipt of
this Separation Agreement to consider whether the terms are acceptable to him.
Electromed encourages Hansen to use the full 21-day period to consider this
Separation Agreement but he has the right, if he chooses, to sign this
Separation Agreement prior to the expiration of the twenty-one (21) day period;
provided, however, that Hansen may not sign this Separation Agreement until on
or after the Separation Date.

 

-4-

 

5.                   Notification of Rights under the Minnesota Human Rights Act
(Minn. Stat. Chapter 363A) and the Federal Age Discrimination in Employment Act
(29 U.S.C. § 621 et seq.). Hansen is hereby notified of his right to rescind
(revoke) the release of claims contained in Section 3 with regard to claims
arising under the Minnesota Human Rights Act, Minnesota Statutes Chapter 363A,
within fifteen (15) calendar days of his signing this Separation Agreement, and
with regard to claims arising under the federal Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., within seven (7) calendar days of his signing this
Separation Agreement. The two rescission periods will run concurrently. in order
to be effective, the rescission must:

 

A.                  Be in writing; and

B.                  Be delivered to Dr. James Cassidy, Interim Chief Executive
Officer, Electromed, Inc., 500 Sixth Avenue NW, New Prague, MN 56071 by hand or
mail within the required period; and

C.                  If delivered by mail, the rescission must be postmarked
within the required period, properly addressed to Dr. James Cassidy, as set
forth above, and sent by certified mail, return receipt requested.

This Separation Agreement will be effective upon the expiration of the 15-day
period. Notwithstanding the foregoing, if Hansen rescinds any part of this
Separation Agreement in accordance with this Section 5, Electromed will have the
right to void this Separation Agreement by giving Hansen written notice within
ten (10) calendar days after Electromed’s receipt of his rescission notice. If
Electromed exercises its right to void the Separation Agreement, then Hansen
will not receive or be entitled to the Separation Pay described in Section 2 of
this Separation Agreement.

 

6.                   Post-Separation Restrictions and Obligations.

 

A.                  Non-Competition. Hansen agrees that he will abide by the
restrictions and obligations described in his Non-Competition, Non-Solicitation,
and Confidentiality Agreement dated effective January 1, 2010 (the
“Non-Competition Agreement”).

B.                  Cooperation. Hansen agrees to provide Electromed the
following for no additional payment or compensation other than the compensation
and benefits outlined herein, at Electromed’s request, Hansen will cooperate
with Electromed in any pending or future claims or lawsuits involving Electromed
where Hansen has knowledge of the underlying facts. In addition, Hansen will not
voluntarily aid, assist, or cooperate with any third party claimants or third
party plaintiffs or their attorneys or agents in any claims or lawsuits
commenced in the future against Electromed that arise out of events occurring
prior to the Separation Date; provided, however, that nothing in this Separation
Agreement will be construed to prevent Hansen from testifying truthfully and
completely at an administrative hearing, a deposition, or in court in response
to a lawful subpoena or as otherwise required by law, in any litigation or
proceeding involving Electromed. Hansen agrees to promptly notify Electromed as
immediately as possible if he is subpoenaed or otherwise required or asked to
testify in any proceeding so it has sufficient time to move to quash or
otherwise lawfully prevent his testimony.

-5-

 

7.                   Representations and Warranties. Hansen represents and
warrants that to the best of his knowledge, Hansen did not breach any fiduciary
duties owed to Electromed and that he has not taken any action of which he is
aware that could result in criminal liability for Electromed. Hansen
acknowledges that these representations and warranties are a material inducement
for Electromed to enter into this Agreement. Electromed is not currently aware
of any instances in which Hansen has breached his fiduciary duties owed to
Electromed or any actions he has taken that could result in criminal liability
for Electromed.

 

8.                   Return of Property. Hansen acknowledges and agrees that all
documents and materials relating to the business of, or the services provided
by, Electromed are the sole property of Electromed. Hansen agrees and represents
that to the best of his knowledge (a) he has returned to Electromed all of its
property (whether or not confidential or proprietary), including but not limited
to, all client records, and all Electromed documents, materials, emails, and
texts concerning Electromed from any and all personal media (including, but not
limited to, personal computers, Blackberries, PDA’s, cell phones, etc.), whether
on computer disc, hard drive or other form, and all copies thereof, within his
possession or control, and (b) following his returning of all the
above-described property, he then deleted or otherwise destroyed all
Electromed-related information, including deleting such information from all his
personal media. This provision does not relate to publicly available information
about Electromed that may be in Hansen’s possession, or to any data relating to
Hansen’s ownership of shares in Electromed.

 

9.                   Confidentiality and Nondisparagement.

 

A.                  Hansen promises and agrees not to discuss or disclose,
directly or indirectly, in any manner whatsoever, any information regarding
either (i) the contents and terms of this Separation Agreement, or (ii) the
substance and/or nature of any dispute between Electromed and any employee or
former employee, including himself. Hansen agrees that the only people with whom
he may discuss this confidential information are his legal and financial
advisors, and his spouse, if applicable, provided they agree to keep the
information confidential, or as required by law. Notwithstanding the foregoing,
Hansen acknowledges that Electromed may disclose either or both of (i) the
contents and terms or this Separation Agreement, and (ii) the substance and/or
nature of any dispute between Electromed and any employee or former employee,
including himself, to the extent necessary to comply with legal requirements.

B.                  Hansen promises and agrees not to make or induce any other
person to make derogatory or disparaging statements of any kind, oral or
written, regarding the Released Parties (as defined in Section 3.E.) to any
person or organization whatsoever.

C.                  Provided, however, that nothing in this Section or elsewhere
in this Separation Agreement will limit (i) Hansen’s obligation to give truthful
testimony or information to a court or governmental agency when required to do
so by subpoena, court order, law, or administrative regulation, or (ii) Hansen’s
legal right to testify, assist, or participate in an investigation, hearing or
proceeding conducted regarding a charge of discrimination filed with a
governmental agency.

-6-

 

10.                Standstill. For a period of three (3) years from and after
the Separation Date, Hansen will not, and will not assist or encourage others
(including by providing financing or forming, joining, or in any way
participating in any “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) to, directly, or
indirectly, (a) nominate a competing slate of directors at any meeting of the
Company’s shareholders, (b) engage in any “solicitation” of proxies to vote or
consent, or seek to advise or influence any person with respect to the voting
of, any voting securities of the Company or be or become a “participant” in any
“election contest” with respect to the Company (all within the meaning of
Section 14 of the Exchange Act), (c) make, effect or commence (including by way
of letter or other communication to the Company or its shareholders) any tender
or exchange offer, merger or other business combination, (d) engage in, or
participate in any way in, any transaction regarding control of the Company that
has not been approved by the Board, or (e) otherwise act, alone or in concert
with others, to seek representation on or to control of influence the
management, board of directors or policies of the Company.

 

11.                Non-Admission. It is expressly understood that this
Separation Agreement does not constitute, nor will it be construed as an
admission by Electromed or Hansen of any liability or unlawful conduct
whatsoever. Electromed and Hansen specifically deny any liability or unlawful
conduct.

 

12.                Remedies. If either party breaches any term of this
Separation Agreement, the non-breaching party will be entitled to its available
legal and equitable remedies. If it is discovered that the representations
contained in Section 7 are substantially untrue as a result of any
administrative, civil or criminal complaint or investigation, Electromed will
have the right, in addition to any other rights Electromed may have in law or
equity, to, withhold any future payments owed under the Separation Agreement, to
be offset against any costs or damages Electromed can prove were caused or
incurred as a result of an actual breach by Hansen. Should Electromed not prove
an actual breach by Hansen, any withheld amounts under this Separation Agreement
shall be released and paid to Hansen.

 

13.                Code Section 409A. Notwithstanding any other provision of
this Separation Agreement to the contrary, the parties intend that this
Separation Agreement will satisfy the applicable requirements, if any, of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (collectively hereinafter referred to as “409A”) in a
manner that will preclude the imposition of additional taxes and interest
imposed under 409A. The parties- agree that the Separation Agreement will be
amended (as determined by Electromed in consultation with Hansen) to the extent
necessary to comply with 409A, as amended from time to time, and the notices and
other guidance of general applicability issued thereunder.

 

14.                Governing Law. This Separation Agreement and all questions
arising in connection with it will be governed by the laws of the State of
Minnesota.

 

15.                Successors and Assigns. This Separation Agreement is personal
to Hansen and may not be assigned by him without the written agreement of
Electromed. The rights and obligations of this Separation Agreement will inure
to the successors and assigns of Electromed.

 

-7-

 

16.                Severability. If a court finds any term of this Separation
Agreement to be invalid, unenforceable, or void, the parties agree that the
court will modify such term to make it enforceable to the maximum extent
possible. If the term cannot be modified, the parties agree that the term will
be severed and all other terms of this Separation Agreement will remain in
effect.

 

17.                Entire Agreement. This Separation Agreement contains the sole
offer and full agreement between Hansen and Electromed relating to Hansen’s
employment with Electromed, the separation from such employment, and his right
to severance/separation pay or benefits, and may not be modified, altered, or
changed in any way except by written agreement signed by both parties. The
parties agree that this Separation Agreement supersedes and terminates any and
all other written and oral agreements and understandings between the parties
relating to Hansen’s employment with Electromed and separation thereof,
compensation, benefits, and/or separation/severance payments and/or benefits,
including but not limited to Hansen’s Employment Agreement dated January 1,
2010, and any other policies, contracts, offers, or plans. Notwithstanding the
foregoing, this Separation Agreement does not supersede or terminate the
Non-Compete Agreement or any separate warrant agreements between Hansen and
Electromed.

 

18.                Expiration of Offer. Hansen may not sign this Separation
Agreement before the Separation Date. The offer contained in this Separation
Agreement will automatically expire at midnight on the later of (a) the
twenty-first (21st) calendar day after the date of receipt (the “Expiration
Date”). If Hansen does not sign this Separation Agreement by the Expiration Date
and promptly return it to Electromed, then the offer contained in this
Separation Agreement will automatically be revoked and Hansen will not receive
the Separation Pay described in Section 2 of this Separation Agreement.

 

19.                Execution in Counterparts. This Separation Agreement may be
signed in counterparts by the parties hereto with the same force and effect as
if the above parties signed the same original agreement. Facsimile copies and
photocopies of the parties’ signatures to this Settlement Agreement shall be
valid and enforceable to the same extent as original signatures, and the parties
hereby waive any requirement that original signatures be produced as a condition
of proving the validity of or otherwise enforcing this Separation Agreement.

 

20.                Acknowledgment of Reading and Understanding. By signing this
Separation Agreement, Hansen acknowledges that he has read and obtained legal
advice regarding this Separation Agreement, including the release of claims
contained in Section 3 and that he understands that the release of claims is a
full and final release of all claims Hansen may have against Electromed and the
other entities and individuals covered by the release. By signing, Hansen also
acknowledges and agrees that he has entered into this Separation Agreement
knowingly and voluntarily.

 

[The remainder of this page is intentionally blank. The signature page follows.]

 

 

 

-8-

 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
Release of Claims in the manner appropriate to each.

 

 

 

      ROBERT D. HANSEN         Date: May 14, 2012   /s/ Robert D. Hansen        
              ELECTROMED, INC.         Date: May 14, 2012   /s/ James Cassidy  
    By:  James Cassidy
Its: Interim Chief Executive Officer

 

 

 

 

 

 

 

 

-9-



 

 

 

 

 

